Citation Nr: 0705195	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-20 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a major depressive 
disorder.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran served on active duty from July 7 to July 30, 
1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran was scheduled for a Board hearing at the RO in 
December 2004, failed to report, and did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to his hearing 
request.

In April 2006, the Board remanded the veteran's claim to the 
RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
major depressive disorder is related to the veteran's period 
of active military service.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by military service based on the evidence on file.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in an April 2006 
letter and an October 2006 supplemental statement of the 
case, the RO provided the veteran with notice consistent with 
the Court's holding in Dingess.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a November 2002 letter, issued prior to the September 2003 
rating decision, and in May 2004 and April 2006 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the September 2003 rating decision as an 
instrument of notice in this case is cured by the subsequent 
de novo review by the May 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  While, in April 2006, the Board 
remanded the veteran's claim for the express purpose of 
obtaining records regarding his claim for Social Security 
Administration (SSA) disability benefits, in an October 2006 
response to the RO's request, the SSA said the veteran's 
folder was destroyed.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Background

Service medical records indicate that, on a report of medical 
history completed on May 14, 1993 when the veteran was 
examined for enlistment into service, he checked no to having 
depression or excessive worry.  When examined that day, a 
psychiatric abnormality was not noted and he was found 
qualified for active service.

A signed statement from a drill sergeant indicates that, on 
July 13, 1993, the veteran said he did not know if he could 
cope with the situation of basic training.  The veteran 
explained about being in court for being molested and that he 
entered the Army in the wrong state of mind.  The sergeant 
asked if the veteran had thoughts of hurting himself or 
another person, and the veteran said yes.

According to a general counseling form, on July 13, 1993 the 
veteran was counseled on his inability to handle the initial 
stress involved with basic training by breaking down and 
crying.  It was noted that he displayed a level of immaturity 
inconsistent with that of a professional soldier.  He claimed 
to have experienced emotional stress in the past and seemed 
to be emotionally unstable at the present time.  He verbally 
expressed a desire injure himself and said he wanted to be 
discharged.  The record further indicates that this type of 
disruptive behavior could not be tolerated and it was 
recommended that the veteran be referred for a mental 
evaluation to determine his training status. 

According to a July 14, 1993 counseling record, the veteran 
approached a sergeant with a bloody finger that he said he 
cut while trying to shave.  The sergeant washed the blood, 
put a band aid on the finger, and brought the veteran into 
his office for an initial counseling session.  It was noted 
that while talking to the veteran about giving him another 
chance at basic training, the veteran said he tried to take 
the razor out of his disposable razor so he could cut his 
wrist but it slipped and cut his finger.  According to a 
summary of the counseling session, the veteran was a 
distraction to training and required extra supervision.  He 
expressed suicidal ideation and he was recommended for a 
mental health evaluation and an entry level separation for 
service, due to his apparent inability to cope with basic 
training.

In two signed statements, both dated July 15, 1993, a 
chaplain indicates that he counseled the veteran on July 13, 
1993, after the veteran told his drill sergeant of his 
thought of killing himself.  The veteran said he would not 
want to harm himself because of his mother.  The veteran said 
he did not want to be in the Army, enlisted under duress, and 
that it was not for him.  The veteran was described as a very 
troubled young man.  It was noted that on July 14, 1993, the 
veteran repeatedly stated that if he had a razor he would cut 
his wrist and the veteran was very focused on his desire to 
get out of the Army.

A July 15, 1993 counseling record indicates that the veteran 
was highly disruptive to training.  It was noted that his 
drill sergeants had to devote extra time to him that 
distracted from training others.  He expressed suicidal 
ideations based on his inability to cope with the stress of 
basic training.  The note's author and qualified mental 
health counselors recommended that the veteran be discharged 
from service as soon as possible.

A memorandum, dated July 15, 1993, reflects that a discharge 
was initiated.  It was noted that the veteran exhibited 
behavior inconsistent with that necessary to become a 
functional member of the United States Army.  He displayed 
emotional stress and an inability to cope with the rigors of 
basic training.  This inability to cope manifested itself in 
crying spells and suicidal gestures.  Based on the 
recommendation of qualified professionals at Community Mental 
Health and his drill sergeant's recommendation, it was 
recommended to the battalion commander that the veteran be 
separated from the Army as soon as possible.

A July 27, 1993 memorandum indicates that the veteran 
received an entry level separation because he could not meet 
the minimum standards prescribed for successful completion of 
training because of lack of aptitude, ability, motivation or 
self-discipline and, therefore, was to be separated as soon 
as possible.  He was separated from service three days later.

Post service, records in the claims file reveal that the 
veteran received outpatient counseling services at Newbridge 
counseling services from July 1999 to January 2001, from May 
to August 2001, and from August to January 2003.

In written statements in support of his claim, including one 
received in November 2002, the veteran requested that his 
discharge code be updated to honorable from under honorable 
conditions.  He said he was treated very badly upon arrival 
in boot camp and instructors spit in his face and slammed a 
door on him that broke his nasal cartilage.  He said he 
experienced a breakdown and requested to see a counselor, but 
the abuse continued and resulted in his separation from 
service.  Thereafter, he said he went into a deep depression 
and sought counseling.  He was placed on disability benefits 
two years earlier and continued to struggle with depression.

A March 2003 signed statement from P.R., the veteran's high 
school counselor, urged that the veteran's discharge be 
reevaluated.

In August 2003, the veteran, who was 29 years old, underwent 
VA examination.  According to the examination report, the 
veteran said his time in service, 27 days, was very tough.  
He said he was humiliated and treated very badly.  He said 
someone slammed a door on his face and broke his nose.  He 
indicated that people yelled at him.  It was noted that the 
veteran gave a history of depression for which he currently 
took prescribed medication.  He also had a history of vague 
auditory hallucinations in the past, and a history of 
suicidal ideations.  The veteran complained of depression 
with diminished interests, and daily feelings of 
worthlessness, poor energy, poor concentration, and poor 
sleep that he experienced since military service.  He said he 
currently received disability benefits for his psychiatric 
problems.  The diagnosis was major depression. 

In an April 2004 letter sent to the veteran at his current 
address of record, the RO advised him that he was to be 
scheduled for a VA examination needed to make a determination 
in his appeal.  The RO told the veteran that he would be 
notified by separate letter as to the specific date, place 
and time of the examination that was needed to properly 
evaluate his claim.  If the selected date was inconvenient, 
it was requested that he contact both the RO and the 
appropriate VA medical facility so the examination could be 
rescheduled.  According to records in the file, the RO 
requested a VA examiner to review the veteran's service 
medical and personnel records and render an opinion as to 
whether it was at least as likely as not that nay diagnosed 
depressed had its onset in July 1993.  The records indicate 
that the veteran failed to report for VA examination 
scheduled in April 2004.  There is no indication that the 
letter was returned as undeliverable.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
psychoses in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran maintains that he has a major depressive disorder 
that was incurred during military service.  In his written 
statements in support of his claim, he said he was humiliated 
and treated badly in service, and that an unnamed person 
slammed a door in his face that reportedly caused him to 
break his nose.

In this regard it is evident from the medical evidence on 
file that there were no manifestations of a major depressive 
disorder in service.  The veteran was counseled for 
complaints of emotional stress and an inability to cope with 
the rigors of basic training and reports of suicidal ideation 
on isolated occasions, but there are no reported findings of 
a diagnosed depressive disorder.  Nor do the service medical 
records reflect any complaints or diagnosis of, or treatment 
for, a broken nose, as alleged by the veteran.  Moreover, 
there is no evidence of pertinent abnormality in the years 
immediately following service.  In fact, the first post 
service report of psychological treatment was in 1999, nearly 
6 after the veteran's discharge.  While, in August 2003, a VA 
examiner diagnosed major depression, it was not attributed to 
service.  As such, there is no sound basis for service 
incurrence or aggravation.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed major depressive disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to his currently claimed major depressive 
disorder.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for a major depressive disorder.

Moreover, the Board notes that the veteran failed to report 
for a VA psychiatric examination scheduled in April 2004 that 
might have provided additional information regarding the 
veteran's claim.  Regulations provide that when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and the claimant, without good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record. 
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2006). 
Here, the veteran was notified in writing of the scheduled 
2004 examination, the notice was sent to his most current 
address of record, and he did not request that the VA 
examination be rescheduled.  It is not shown that the letter 
was returned as undeliverable.  Thus, the Board must rely 
upon the evidence in the claims file to reach its decision.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
major depressive disorder is not warranted.


ORDER

Service connection for a major depressive disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


